Citation Nr: 1228517	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a cognitive disorder, to include residuals of a claimed in-service traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus, to include as secondary to claimed in-service noise exposure and/or TBI.

3.  Entitlement to service connection for headaches, to include as secondary to claimed in-service TBI.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to claimed in-service TBI.

5.  Entitlement to an initial compensable evaluation for right foot plantar fasciitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2005 and June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In the November 2005 rating decision, the RO granted entitlement to service connection as well as assigned an initial noncompensable evaluation for right foot plantar fasciitis effective September 15, 2004.  The issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thereafter, in the June 2007 rating decision, the RO denied the claims for entitlement to service connection for tinnitus, TBI, depression, and headaches.   

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Evidence of record showed that the Veteran originally filed a claim for depression in August 2006.  In a June 2007 rating decision, the RO denied entitlement to service connection for depression.  Thereafter, the Veteran perfected an appeal concerning that matter.  He later filed a separate claim for entitlement to service connection for posttraumatic stress disorder (PTSD), which the RO denied in an April 2009 rating decision.  The Veteran filed a petition to reopen his claim for entitlement to service connection for PTSD in August 2010.  However, the Veteran has not yet perfected an appeal of the RO's most recent denial to reopen his claim for entitlement to service connection for PTSD in an April 2012 rating decision.  In light of the foregoing and the Veteran's own actions in defining the scope of his claims, the Board will only adjudicate whether the Veteran is entitled to service connection for an acquired psychiatric disorder other than PTSD as reflected on the title page. 

The Veteran, his spouse, and son testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2011.  A transcript of that hearing is of record.

In February 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  After receiving the completed VHA medical opinion in May 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  Neither the Veteran nor his representative filed a response.  In Padgett v. Nicholson, 19 Vet. App. 84 (2005), the Court found that the Board has the authority to obtain and consider expert medical opinions in compliance with 38 U.S.C.A. § 7109(a) without remanding the case for initial RO consideration of such evidence, and without obtaining a waiver of such consideration from the appellant.  38 C.F.R. § 20.1304 (2011).  Thus, the Board will proceed to a decision on the merits on the claims of service connection for tinnitus, TBI residuals, an acquired psychiatric disorder, and headaches.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The issue of entitlement to an initial compensable evaluation for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that a cognitive disorder or any other head injury complications onset in service or were manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran has any cognitive disorder as the result of an established event, injury, or disease during active service, including in-service head injuries.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.

3.  The Veteran's currently diagnosed headaches had their onset during active service.

4.  Evidence of record does not demonstrate that an acquired psychiatric disorder had its onset in service or was manifested within the first post-service year; and, the competent and credible evidence fails to establish that the Veteran's acquired psychiatric disorder is the result of an established event, injury, or disease during active service, including in-service head injuries.


CONCLUSIONS OF LAW

1.  A cognitive disorder or any other head injury complications, to include residuals of a claimed in-service TBI, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2011).

3.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

4.  An acquired psychiatric disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the service connection issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In this decision, as the Board has granted entitlement to service connection for tinnitus and headaches (a complete grant of the benefits sought on appeal), no additional discussion of VA's duty to notify and assist is necessary for those matters. 

Regarding the remaining service connection issues on appeal, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  Here, the Veteran filed service connection claims for TBI residuals and an acquired psychiatric disorder in August 2006.  The Veteran was notified by the RO via a letter dated in November 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2007.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, service personnel records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran submitted private treatment records and multiple written statements from himself and his family members discussing his contentions.  Neither the Veteran nor his representative has identified any outstanding pertinent evidence related to his service connection claims.

The Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned from the Board in June 2011.  In Bryant v. Shinseki, the U. S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2011 hearing, the undersigned enumerated the issues on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's service connection claims, to include regarding in-service events, onset of the Veteran's claimed disorders, his current symptoms, and any causal link between the claimed disorders and his active service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.

In addition, VA examinations with respect to the issues of service connection on appeal were obtained in June 2010 (with supplemental July 2010 VA neuropsychiatric testing report) and the Board obtained a VHA medical opinion in February 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and VHA medical opinion obtained in this case are more than adequate, as each is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  In particular, the examiners also considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board is aware that the VA physician in the February 2012 VHA opinion indicated that he was unable to locate any service treatment records dated in 1975.  Parenthetically, the Board notes that copies of these records were located within the middle of the file instead of with all the Veteran's other service treatment records.   
However, the Board finds that the VA physician's failure to find and specifically acknowledge the record detailing the Veteran's first in-service head laceration in 1975 does not tarnish the overall veracity of the opinion.  The physician clearly considered and discussed in detail the other two head injuries documented in the Veteran's service treatment records which were extremely similar to and on one occasion more serious than his initial scalp laceration injury during boot camp in 1975.  He then provided a thorough and well reasoned medical opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any cognitive disorder/impairment was present and was casually related to the Veteran's active service, to include the head injuries in service or any complaints in service.  Such was the Board's aim in obtaining a VHA medical opinion.  Therefore, the Board may proceed to adjudication of this appeal.  See generally D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that when the examiner made the ultimate determination required by the Board's remand, such determination more than substantially complied with the remand order).  

The available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including psychosis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

I.  TBI

Copies of service treatment records associated with the record in 2007 detailed that the Veteran sustained a laceration to the back of the neck after falling into a shelf while intoxicated in October 1975.  He was noted to have normal neurological findings and to exhibit full range of motion of the cervical spine.  The examiner indicated that the Veteran had a one centimeter laceration of a superficial nature over C5, one inch to the left of midline.  The wound was cleaned and dressed without sutures.    

Service treatment records procured from the National Personnel Records Center (NPRC) indicated that he was later noted to receive a contusion to the occipital area of the head in a February 1978 treatment record.  He complained of headaches but it was specifically noted that he was not knocked out during the head trauma.  Reports of Medical History dated in November 1980, November 1981, and February 1982 revealed complaints of a head injury but no findings.  A January 1987 treatment record and negative x-ray report showed that the Veteran was struck in the head, did not have a skull fracture, and received a scalp laceration requiring stitches.

In a June 2006 comprehensive neuropsychological report, a private psychologist noted the Veteran's reiteration of a significant head injury with loss of consciousness while in the military and several other instances of head trauma.  He described several significant in-service head injuries when just out of boot camp (passed out drunk and hit a glass shelf with neck/back), in 1976 (had hatch slammed down on his head), and in 1986 (running and hit a metal pole overhang, sustaining a cut to the top of his head).  The Veteran's spouse reported that he did not act the same after his in-service head injury, noting that his personality had changed.  The psychologist indicated that a comprehensive evaluation was necessary to document the Veteran's current level of functioning and to provide recommendations.  Based on the Veteran's history and the evaluation, the psychologist listed diagnoses of cognitive disorder NOS (likely secondary to service-related TBI) with frontal/limbic deficits, inconsistent memory/mental control/mood instability; attention-deficit/hyperactivity disorder; major depressive disorder (moderate with underlying dysthymic disorder); and anxiety disorder NOS.  

VA treatment notes dated in November 2006 and January to April 2007 detailed findings of old right thalamic lacunar stroke, facial drop, and cerebrovascular disease.  Additional VA treatment notes dated from November 2008 to April 2009 listed an impression of possible TBI and cognitive impairment due to closed head wounds. 

An October 2007 disability determination from SSA indicated that the Veteran was awarded benefits based on a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of organic mental disorders.

In a June 2010 VA TBI examination report, the examiner, a VA physician, discussed his detailed review of the claims file.  After examining the Veteran, he diagnosed no TBI, simply noting reports of mild head trauma sustained in service in the 1970s but not documented in 1987.  The examiner further detailed that the Veteran's mental health diagnoses not TBI were responsible for his social dysfunction and inability to maintain employment.  He also indicated that the Veteran's complaints of inattentiveness, decreased concentration, progressive worsening of behavioral disturbance, and memory impairments were not consistent with the pattern of cognitive impairment associated with mild TBI.  

In a July 2010 VA neuropsychological testing report, a VA psychologist listed a diagnostic impression of depressive disorder NOS, by history.  He noted that the Veteran did well on psychological testing and did not show any cognitive difficulties on testing.  He opined that it was likely that he has not had ongoing cognitive deficits from his reported traumatic brain injuries while in the military and that the Veteran's difficulties with judgment were most likely related to personality problems.

In an April 2012 request for a VHA medical opinion, a VA physician, board certified in internal medicine, was requested to provide the following requested opinions based on a comprehensive review of the claims folder and utilizing sound medical principles:  (1) Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's documented in-service head injuries are characterized as a traumatic brain injury (TBI)?  (2)  If it is determined that the Veteran's head injuries in service resulted in a traumatic brain injury, address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cognitive disorder/impairment, acquired psychiatric disorder, and/or headaches are casually related to his period of active service, to include the service-related TBI.  (3)  If it is determined that the Veteran's head injuries in service did not result in a traumatic brain injury, address whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cognitive disorder/impairment, acquired psychiatric disorder, and/or headaches are casually related to his period of active service, to include the head injuries in service or any complaints in service.  

In the February 2012 VHA medical opinion, the VA physician detailed his comprehensive review of the Veteran's claims folder.  As to the first question posed above, the physician opined that a traumatic brain injury was not diagnosed.  While the examiner did not comment on the service records showing treatment for scalp laceration in October 1975, he did directly address the two other instances in the record, including the February 1978 head contusion and January 1987 head injury.  He highlighted that the February 1978 head contusion after a fall was followed by a complaint of headache but also showed no loss of consciousness, normal examination, no complaints to suggest post concussive state, and no evidence of swelling or pain with palpation of occipital area.  It was further noted that the January 1987 head injury was followed by a complaint of scalp laceration but also showed no loss of consciousness, normal examination, negative skull X-ray findings, and no complaints to suggest post concussive state.  The physician noted that these events were not consistent with a TBI and that the complaints voiced by the Veteran afterward were not suggestive of a long term problem or any long term sequelae.  It was specifically indicated that head contusions and scalp lacerations were not synonymous with TBI.  He concluded that a review of the Veteran's service treatment records did not support any injuries to such a degree that TBI was diagnosed. 

As he did not diagnose TBI, the physician then addressed whether it is at least as likely as not (50 percent probability or greater) that any diagnosed cognitive disorder/impairment was casually related to his period of active service, to include the head injuries in service or any complaints in service.  Again, the physician found that no cognitive disorder was diagnosed.  While highlighting that VA neuropsychiatric testing conducted in July 2010 did not support a cognitive disorder, he distinguished those findings from earlier private neuropsychiatric test results dated in 2006 that showed cognitive dysfunction attributed to TBI.  The physician noted that history of head injury was not supported by the records and that cognitive dysfunction demonstrated in 2006 could not be attributed to claimed in-service head trauma.  He cited additional rationale, commenting that you would not see late onset cognitive defects measured in 2006 then normalization of cognitive function in 2010 (as was demonstrated by repeat neuropsychological testing contained in the record).  In addition, the physician indicated that lay assertions from the Veteran's family asserting TBI residuals with onset during service were not supported by the available evidence in the service treatment records.  He concluded that he found no causal connection between the Veteran's claimed TBI and events in service (i. e. head injuries).

In multiple written statements and during his June 2011 hearing, the Veteran and his family members have asserted that he suffered from a cognitive disorder or other complications of in-service head injuries that onset during service, that his current disorder has bothered him since separation, and that there was a causal connection between his claimed cognitive disorder and events in service.  During his June 2011 hearing, the Veteran testified that he first sought VA treatment for his claimed disorders in 2004.  In an October 2010 statement, the Veteran's brother also reported that the Veteran suffered an additional head injury while he was on leave from service.  He indicated that he had heard the Veteran sustained head trauma when he was hit in the head by a car tire after breaking down on the highway.

As an initial matter, the Board will discuss in-service incurrence or aggravation of a disease or injury.  Service treatment records clearly document three in-service head injuries.  In-service incurrence of injury is therefore met as to this claim.  

The Board will now address the existence of a present disability.  The record contains multiple divergent medical opinions discussing whether the Veteran has a present disability.  The Board must determine if evidence of record shows the Veteran has a cognitive disorder and/or any other claimed residuals or complications associated with his documented in-service head injuries.

The Board finds the most probative evidence of record to be the July 2010 VA neuropsychiatric testing report and the medical opinion rendered by the VA physician in the February 2012 VHA medical opinion.  In the July 2010 VA neuropsychological testing report, the VA psychologist detailed his results to numerous neurological skills tests and then opined that it was likely that the Veteran has not had ongoing cognitive deficits from his reported traumatic brain injuries while in the military, as he did well on psychological testing and did not show any cognitive difficulties on testing.  

Thereafter, the VA physician had the benefit of reviewing the entire claims file, to include the service treatment records and all post-service medical evidence, when drafting his February 2012 VHA medical opinion.  Based on such review, he initially opined that the Veteran did not suffer from any TBI during service.  The Board again acknowledges the physician's failure to find and specifically discuss the record detailing the Veteran's first in-service head laceration in 1975 but finds that the omission does not disturb the integrity of his medical opinion, as his opinion was factually accurate and clearly considered and discussed the full gravity of the Veteran's in-service head injuries (even when only specifically discussing two of the three injuries).

The physician also found that there was no evidence of residual conditions found in the service treatment records as well as no current cognitive disorder to diagnose.  To support that conclusion, he compared and then resolved the conflicting results of the private 2006 neuropsychiatric testing with the VA 2010 neuropsychiatric testing, highlighting that late onset cognitive defects measured in 2006 would not be followed by normalization of cognitive function in 2010 and specifically indicating that any head injury related cognitive dysfunction would have been improved and static shortly after the initial injuries.  In addition, the physician acknowledged the lay assertions from the Veteran and his family asserting TBI residuals with onset during service but found that those assertions were not supported by the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

By contrast, the Board has determined that other medical opinions of record executed by both VA and private treatment providers are of diminished probative value.

In the June 2006 comprehensive neuropsychological report, the private psychologist noted the Veteran's reiteration of a significant head injury with loss of consciousness while in the military and several other instances of head trauma.  Based on the Veteran's history and the evaluation, the psychologist listed diagnoses of cognitive disorder NOS (likely secondary to service-related TBI) with frontal/limbic deficits, inconsistent memory/mental control/mood instability.  However, the Board notes that the June 2006 examiner's report is of little probative value, as it was based at least in part on the Veteran's inaccurate account of his in-service head trauma symptoms or complications.  While the Veteran asserted that he lost consciousness from head injuries during service, service treatment records discussed above clearly indicated that there was no loss of consciousness reported at the time of his in-service head injuries.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

In the June 2010 VA TBI examination report, the VA physician, discussed his detailed review of the claims file and diagnosed no TBI, simply noting reports of mild head trauma sustained in service in the 1970s but not documented in 1987.  He also indicated that the Veteran's complaints of inattentiveness, decreased concentration, progressive worsening of behavioral disturbance, and memory impairments were not consistent with the pattern of cognitive impairment associated with mild TBI.  Again, the Board draws attention to the fact that this examiner's report is of little probative value, as it was based at least in part on an inaccurate account of the Veteran's in-service head traumas.  While the examiner indicated that the Veteran sustained only a mild head trauma in service in the 1970s but that nothing was documented in 1987 and that the claimed headaches began many years after in-service injuries, service treatment records discussed above clearly indicated that the Veteran was struck in the head, was evaluated for skull fracture, and received a scalp laceration requiring stitches in 1987, as well as was treated on numerous occasions for headaches.

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran has a present disability weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

While he is not competent to diagnose a cognitive disorder, the Veteran is competent to describe his in-service recollections of cognitive symptomatology as well as his current manifestations of cognitive symptomatology because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, to the extent that the Veteran has contended that he has experienced cognitive dysfunction symptomatology since service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has determined that the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

In this case, the Board emphasizes the multi-year gap between discharge from active duty service in 1988 and initial reported symptoms and diagnosis (as per the Veteran's testimony during his June 2011 hearing) in 2004, over 15 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2006, over 15 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the Veteran and his family's current statements, made in connection with his pending claim for VA benefits, that he has had a cognitive disorder since service are inconsistent with the contemporaneous evidence.  Thus, the Veteran's lay assertions of continuity of cognitive dysfunction symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

The requirement for the existence of a present disability is therefore not met as to the claimed cognitive disorder.  Consideration of the Veteran's claim could stop here.  However, for the sake of being thorough, the Board will provide additional discussion of whether there is a causal relationship between the Veteran's in-service head injuries and his claimed cognitive disorder and complications of in-service head injuries.   

As discussed above, the June 2006 private neuropsychiatric opinion and June 2010 VA TBI examiner opinion are found to be of diminished probative value as each was drafted based on an inaccurate portrait of the Veteran's in-service head traumas.  In the February 2012 VHA medical opinion, the physician indicated any cognitive dysfunction seen in 2006 could not be attributed to in-service head trauma.  In a well reasoned and well supported opinion, he opined that there was no causal connection between the claimed disorder and events in service (i.e. head injuries).

Further, the Board accords the Veteran and his family's statements regarding the etiology of the claimed cognitive disorder no probative value as they are not competent to opine on such complex medical questions.  These assertions are not found to be credible as they are inconsistent with the probative medical evidence of record discussed at length above.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board assigns no probative value to the Veteran's purported assertions of a causal connection between each of his claimed cognitive disorder and service.  

For the foregoing reasons, the claim of entitlement to service connection for a cognitive disorder and/or any other claimed residuals of in-service head injuries must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

II.  Tinnitus

As an initial matter, the Board notes that the post-service VA audio examination reports dated in October 2005 and June 2010 and VA treatment notes dated in January 2007 and October 2008 did reflect findings of tinnitus.  Shedden element (1) is therefore met.

The Veteran's DD Form 214 listed his military occupational specialty (MOS) as Aviation Ordnanceman and service personnel records detailed multiple in-service duties, to include Air Traffic Controller, Diesel and Electric Forklift Operator, Elevator Operator, Fire Team Leader, Maintenanceman, and Weapon Handling and Storage Team Member.  A June 1988 in-service Medical Surveillance Questionnaire showed the Veteran's complaints of noise exposure with use of protective equipment from 1976 to 1979 and from 1983 to 1988.  The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented duty assignments.  In multiple written statements and during his June 2011 hearing, the Veteran has asserted that he suffered from tinnitus that onset during service, that his current disorder has bothered him since separation, and that there was a causal connection between his claimed tinnitus and events in service.  

In giving due consideration to the circumstances, conditions, or hardships of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to tinnitus.  Accordingly, Shedden element (2) is satisfied as to this claim.  

A finding of a nexus between the Veteran's current tinnitus disability and in-service noise exposure is still needed to satisfy Shedden element (3).  

In this case, multiple medical opinions have been associated with the record.  In an October 2005 VA audio examination report, the Veteran complained of recurrent, short duration tinnitus noticed usually two or three times daily.  He detailed in-service noise exposure from catapults, gun mounts, aircraft, and arresting gear.  He further reported having periodical recreational noise exposure (seasonal hunting, auto racing, home power tools, chainsaws, and lawn equipment).  It was indicated that he held various jobs after service, including air conditioner assembler and lawn and garden equipment mechanic.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, opined that his claimed tinnitus was not the result of events during active military service.  She noted that the Veteran had excellent hearing and that tinnitus seen with a noise induced hearing loss was usually constant in nature, concluding that the Veteran's other health conditions were probably the cause of his tinnitus. 

In a June 2010 VA audio examination report, the Veteran complained of bilateral, intermittent tinnitus that onset in 1987 during active service.  Pre-military noise exposure was listed as working on a farm, lawn mowing, and use of firearms without hearing protection.  He detailed in-service noise exposure from gun mount artillery and aircraft carrier flight deck with use of hearing protection.  The Veteran was noted to have multiple occupations after service separation, including sheet metal worker, fast food restaurant manager, roofer, delivery driver, equipment repairman, and small engine mechanic (with use of hearing protection).  He further reported having recreational noise exposure (shooting firearms at an indoor range with use of double hearing protection).  It was indicated that he held various jobs after service, including air conditioner assembler and lawn and garden equipment mechanic.  After reviewing the claims file and examining the Veteran, the examiner, a VA audiologist, listed a diagnosis of subjective, intermittent tinnitus, opined that tinnitus was at least as likely as not caused by or a result of TBI residuals from service.  It was noted that the opinion was merely speculative based on the Veteran's report and interview and that an opinion regarding residual effects should be deferred to TBI specialists.  

In a June 2010 VA TBI examination report, the Veteran complained of daily tinnitus.  It was noted that he could not describe it and stated that the pitch is different each time and never occurs at the time in both ears.  After reviewing the claims file and examining the Veteran, the examiner, a VA physician, listed a diagnosis of subjective, intermittent tinnitus, opining that it was at least as likely as not due to acoustic trauma, not due to TBI.  

As an initial matter, the Board must find that the medical opinions provided by October 2005 and June 2010 VA audio examiners are of little probative value, as each are speculative.  Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).

While a detailed rationale was not provided by the June 2010 VA TBI examiner in opining that the Veteran's tinnitus was at least as likely as not due to acoustic trauma and he did not specify when the acoustic trauma occurred (pre-service, service, post-service) the Board notes that the opinion was based on factually accurate information and not without probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  Moreover, the opinion is deemed consistent with the credible lay statements of record.

The Board observes that tinnitus is subjective and the type of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board is cognizant that the Veteran has at times been divergent in his statements concerning the etiology of his claimed tinnitus, vacillating between discussing in-service noise exposure and asserting that his tinnitus onset directly after his last in-service head injury.  However, as he has consistently asserted that his tinnitus onset in service and has been constant since service, the Board finds the Veteran's assertions concerning in-service noise exposure, current tinnitus, and continuity of such symptomatology since service to be credible.  Additionally, the Board finds that it is facially plausible that the Veteran has suffered from tinnitus since working as an Aviation Ordnanceman and having additional in-service duties as an Air Traffic Controller, Diesel and Electric Forklift Operator, Elevator Operator, Fire Team Leader, Maintenanceman, and Weapon Handling and Storage Team Member during active service.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).    

In view of the totality of the evidence, including the Veteran's documented in-service duty assignments, the acknowledged in-service noise exposure, current findings of tinnitus, the diminished probative value of the speculative medical opinions of record dated in October 2005 and June 2010, the positive June 2010 VA TBI examiner opinion, and the credible lay assertions of record, the Board finds that tinnitus is as likely as not causally related to noise exposure or acoustic trauma during active service. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Headaches 

Service treatment notes detailed multiple complaints of headache (March 1976), headache after head trauma (February 1978), tension headaches (September 1977), headache (February 1980 and March 1982), and rule out tension headaches (July 1985).  Post-service VA and private treatment records dated from 1995 to 2010 detailed findings of tension headaches and headaches.  

In a June 2010 VA TBI examination report, a VA physician noted the Veteran's complaints of headaches.  He opined that the Veteran's headaches were not due to TBI, as the headaches began many years after in-service injuries in the 1970s and did not correlate with being secondary to TBI.  The headaches were characterized as mild, not disabling, having a mild effect on his mood and functioning, and resolving spontaneously with no current medication used.  

In the February 2012 VHA medical opinion, the VA physician detailed his comprehensive review of the Veteran's claims folder.  He then addressed whether it is at least as likely as not (50 percent probability or greater) that any diagnosed headaches were casually related to the Veteran's period of active service, to include the head injuries in service or any complaints in service.  As discussed above, the physician initially opined that the Veteran did not suffer from any TBI during service.  After acknowledging that the Veteran had several complaints of headaches during service, the physician indicated that the headaches were typically associated with upper respiratory tract illness, with cough/congestion/sore throat.  He opined that the headaches were not suggestive of an undiagnosed TBI by presentation or temporally consistent for TBI, as some of the headaches occurred prior to and after reported head injuries during service.  It was also noted that there was no evidence of treatment for a chronic headache condition due to head injury or TBI in the service treatment records.  In addition, the physician indicated that lay assertions from the Veteran's family contending that headaches with onset during service were not supported by the available evidence in the service treatment records.  He concluded that he found no causal connection between the Veteran's claimed headaches and events in service (i. e. head injuries).

In multiple written statements and during his June 2011 hearing, the Veteran and his family members have asserted that he suffered from headaches that had their onset during service, that his current claimed disorder has bothered him since separation, and that there was a causal connection between his claimed headache disorders and events in service (i.e. head injuries).  During his June 2011 hearing, the Veteran testified that he first sought VA treatment for his claimed disorders in 2004 and had never gone to a doctor for treatment of his headaches.  The Veteran and his wife stated that when he suffers from a headache, he submerges himself in hot water then goes to bed.  It was reported that his headaches were resolved by the time he wakes up the next morning without use of any medications.  

As discussed above, post-service VA and private treatment records showed that the Veteran was treated for headaches and tension headaches.  Shedden element (1) is therefore met.

As for the second requirement for service connection, a disease or injury incurred or aggravated during service, the record showed in-service complaints of headache and tension headaches on multiple occasions.  The Board further observes that headaches are subjective and the type of condition to which lay testimony is competent.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran and his family have consistently asserted that his headaches onset in service and has been constant since service, the Board finds the Veteran's assertions concerning in-service headaches, current headaches, and continuity of such symptomatology since service to be credible.  Moreover, the Veteran has provided a credible history of onset of symptoms in service which is documented in the service treatment records.  As such, the Board considers the Veteran's statements to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence establishes that the Veteran experienced symptoms of a chronic headache disorder in service.  Accordingly, Shedden element (2) is satisfied as to this claim.

A finding of a nexus between the Veteran's current headaches and service is still needed to satisfy Shedden element (3).  The Board is cognizant that the June 2010 VA TBI examiner opined that the Veteran's headaches were not due to TBI and the VA physician who drafted the February 2012 VHA medical opinion concluded that he found no causal connection between the Veteran's claimed headaches and events in service (i. e. head injuries).  While medical evidence of record clearly reflected the determination that the Veteran's claimed headaches were not found to be residuals of his in-service head injuries, evidence of record showed and the February 2012 VHA opinion acknowledged that the Veteran had several complaints of headaches during service that were associated with upper respiratory tract illness and with cough/congestion/sore throat and that his headaches occurred prior to and after reported head injuries during service.  In addition, as the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of his headaches, he is competent to relate his current disability to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's service connection claim for headaches.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Acquired Psychiatric Disorder

Service treatment notes did not reflect any complaints or findings of any psychiatric disorder.  Examiners listed the Veteran's psychiatric system as normal on clinical evaluation in numerous examinations of record dated in October 1975, September 1979, November 1980, November 1981, February 1982, February 1983, September 1983, March 1984, March 1986, and April 1988.  The Veteran specifically checked  "no" to the inquiry "have you ever had or have you now" regarding depression and excessive worry in Report of Medical History documents dated in October 1975, October 1979, November 1980, November 1981, February 1982, February 1983, September 1983, March 1986, and April 1988.  Service personnel records detailed that the Veteran received a discharge under honorable conditions after being found in possession of drugs.
 
Post-service VA and private treatment records dated from 2000 to 2010 detailed findings of depression, major depressive disorder, mixed anxiety and depression, and anxiety.  A July 2000 private treatment record showed complaints from the Veteran that "things were going downhill" and the examiner prescribed a sample of Effexor.  Additional private treatment records dated from July 2000 to October 2004 noted findings of depression, mixed anxiety and depression, mixed anxiety depressive disorder, and depression/anxiety.  In March and May 2001, the Veteran complained of increased anger and irritability.  In October 2001, he was noted to have increased situational stressors with discussion of increased financial and family stressors.  

In an October 2004 VA treatment record, the Veteran discussed multiple recent stressors due to family deaths, unemployment, and lack of insurance.  The examiner listed an assessment of depression and fatigue.  In a May 2006 VA mental health intake assessment, the Veteran reported that he was feeling depressed and discouraged for the past several months, especially since he was laid off from employment.  He also described having financial difficulties and a death in the family at that time.  The Veteran indicated that he had a period of increased stress during service in 1979 and took a two week leave of absence at that time to determine if his wife was cheating on him.  He also reported that he was initially diagnosed and treated for depression in 1997 when he lost his house in a fire.  The examiner listed a diagnosis of recurrent, major depressive disorder, currently in partial remission. 

In a June 2006 comprehensive neuropsychological report, a private psychologist listed, based on the Veteran's history and the evaluation, diagnoses of cognitive disorder NOS (likely secondary to service-related TBI) with inconsistent memory/mental control/mood instability; attention-deficit/hyperactivity disorder; major depressive disorder (moderate with underlying dysthymic disorder); and anxiety disorder NOS.  

An October 2007 disability determination from SSA indicated that the Veteran was awarded benefits based on a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of organic mental disorders.  An October 2007 Psychiatric Review Technique medical summary reflected that the Veteran's medical disposition was based on organic mental disorders, affective disorders, anxiety-related disorders, and personality disorders.  The examiner also listed a finding of cognitive disorder NOS (with frontal limbic deficits, inconsistent memory and mental control, and mood instability) as well as noted additional disorders including major depressive disorder (moderate with underlying dysthymic disorder), attention deficit hyperactivity disorder, and anxiety disorder NOS.

In a June 2010 VA TBI examination report, a VA physician, noted the Veteran's complaints of behavioral disturbances, anger, irritability, poor social interactions, depression, suicidal ideation, fatigue, and sleep impairment.  The examiner noted that the Veteran had notable irritability, was easily angered, had tangential thought processes, was difficult to redirect, and demonstrated very poor judgment.  It was noted that the Veteran had been diagnosed with major depression in the past.  He opined that the Veteran's mental health diagnoses (depression, anxiety, ADHD) not TBI were responsible for his social dysfunction, impulse control issues, and inability to maintain employment.

In a June 2010 VA mental disorders examination report, a VA psychologist listed diagnoses of chronic and mild major depressive disorder and anxiety disorder.  Based on the available information and his review of the claims file, the examiner indicated that it was not possible to conclude the etiology or exacerbation of the Veteran's depression without resorting to mere speculation.  While the examiner acknowledged the Veteran's assertions that he had been depressed since separation, it was noted that the record did not substantiate those assertions.  He also indicated that medical records that do exist suggested that his depression was more likely related to life stressors.  It was noted that the Veteran could certainly argue that poor life stressors are a continuation of his head injury which would then indicate that his depression was secondary to military stressors.  However, the examiner specified that this was merely a hypothetical statement by the examining psychologist.     

Thereafter, in a July 2010 VA neuropsychological testing report, a VA psychologist listed a diagnostic impression of depressive disorder NOS, by history.  He noted that the Veteran did well on psychological testing and that it was likely that he has not had ongoing cognitive deficits from his reported traumatic brain injuries while in the military.  The psychologist opined that the Veteran's difficulties with judgment were most likely related to personality problems.

In the February 2012 VHA medical opinion, the VA physician detailed his comprehensive review of the Veteran's claims folder.  He then addressed whether it is at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder was casually related to the Veteran's period of active service, to include the head injuries in service or any complaints in service.  As discussed above, the physician initially opined that the Veteran did not suffer from any TBI during service and found that there was no evidence of residual conditions found in the service treatment records.  He also determined that depression could not be linked to in-service injuries, as the Veteran reported onset of depression in 1997 when he lost his home to a fire.  In addition, the physician indicated that lay assertions from the Veteran's family contending that depression onset during service were not supported by the available evidence in the service treatment records.  He concluded that he found no causal connection between the Veteran's claimed psychiatric disorders and events in service (i. e. head injuries).

In multiple written statements and during his June 2011 hearing, the Veteran and his family members have asserted that he suffered from depression that had its onset during service, that his current claimed acquired psychiatric disorder has bothered him since separation, that he acted very differently once he returned from service, and that there was a causal connection between his claimed acquired psychiatric disorder and events in service (i.e. head injuries).  During his June 2011 hearing, the testified that he first sought VA treatment for his claimed disorders in 2004.  

As an initial matter, the Board notes that the post-service VA, SSA, and private treatment records and examination reports did reflect findings of multiple acquired psychiatric disorders, to include depression, anxiety disorder, and major depressive disorder.  As such, Shedden element (1) is therefore met. 

Turning to Shedden element (2), in-service incurrence or aggravation of a disease or injury, a review of the Veteran's service treatment records revealed no evidence of any psychiatric symptomatology.  In fact, multiple in-service examiners found his psychiatric system to be normal on clinical evaluation in numerous examination reports dated throughout his period of service from 1975 to 1988.  In addition, the Veteran himself denied experiencing depression and excessive worry when discussing his medical history at several points throughout his period of service from 1975 to 1988.  This conclusion was also supported by a VA physician in his February 2012 VHA medical opinion, as he specifically indicated that lay assertions from the Veteran's family contending that depression onset during service were not supported by the available evidence in the service treatment records.

While the Veteran is not competent to provide a diagnosis of an acquired psychiatric disorder, he is competent to describe his in-service recollections of psychiatric symptomatology, such as depression, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, to the extent that the Veteran and his family have contended that he has experienced psychiatric symptomatology in service, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has determined that the Veteran's statements regarding in-service symptomatology to be not credible as they are patently inconsistent with the other evidence of record, namely the service treatment records referenced in detail above.  

In this case, the Board further emphasizes the multi-year gap between discharge from active duty service in 1988 and initial reported symptoms and diagnosis (as per the Veteran's report in a May 2006 VA mental health intake assessment record) in 1997, almost 10 years after service separation.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2006, over 15 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board therefore finds that the Veteran and his family's lay statements, made in connection with his pending claim for VA benefits, that he suffered from depression that onset during service are inconsistent with the contemporaneous evidence.  Thus, the lay assertions of in-service psychiatric symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.

In-service incurrence of injury or disease is therefore not met as to the claimed acquired psychiatric disorder.  Accordingly, Shedden element (2) is not satisfied as this claim.  Consideration of the Veteran's claim could again stop here.  However, for the sake of being thorough, the Board will address Shedden element (3), evidence of a causal relationship between the claimed in-service disease or injury and the present disease or injury.

The record contains multiple divergent medical opinions discussing the etiology of the Veteran's claimed acquired psychiatric disorder.

The Board finds the most probative evidence of record to be the medical opinion rendered by the VA physician in the February 2012 VHA medical opinion.
The physician had the benefit of reviewing the entire claims file, to include the service treatment records and all post-service medical evidence.  Based on such review, he initially opined that the Veteran did not suffer from any TBI during service and found that there was no evidence of residual conditions found in the service treatment records.  He then specifically determined that depression could not be linked to in-service injuries, highlighting the Veteran's self reported onset of depression in 1997 when he lost his home to a fire.  He also indicated that lay assertions from the Veteran's family contending that depression onset during service were not supported by the available evidence in the service treatment records and concluded that he found no causal connection between the Veteran's claimed psychiatric disorders and events in service (i. e. head injuries).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

In contrast, the Board notes that the June 2010 VA TBI examiner's medical opinion was inconclusive, as he simply stated that the Veteran's mental health diagnoses (depression, anxiety, ADHD) were responsible for his social dysfunction.  The June 2010 VA mental disorders examiner's medical opinion was found to be speculative as well as inadequate, as that it was not possible to conclude the etiology or exacerbation of the Veteran's depression without resorting to mere speculation.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  In his June 2010 VA mental disorders examination report, the examiner simply commented on the Veteran's assertions that he had been depressed since separation but noted that the record did not substantiate those assertions.  He then indicated that medical records that did exist suggested that his depression was more likely related to life stressors.  He further discussed a hypothetical premise that the Veteran could certainly argue that poor life stressors were a continuation of his head injury which would then indicate that his depression was secondary to military stressors.  

The July 2010 VA examiner who performed neuropsychiatric testing on the Veteran listed a diagnostic impression of depressive disorder NOS, by history and opined that the Veteran's difficulties with judgment were most likely related to personality problems without providing rationale for that opinion.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  In this case, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's present acquired psychiatric disorder was incurred due to events during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Further, the Board accords the Veteran and his family's statements regarding the etiology of the claimed psychiatric disorder no probative value as they are not competent to opine on such complex medical questions.  His assertions are not found to be credible as they are inconsistent with the probative medical evidence of record.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Thus, the Board assigns no probative value to the Veteran's purported assertions of a causal connection between each of his claimed psychiatric disorder and service.  

For the foregoing reasons, the claim of entitlement to service connection for an acquired psychiatric disorder must be denied.  The criteria to establish entitlement to service connection for the claimed disorder has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.


ORDER

Entitlement to service connection for a cognitive disorder, to include residuals of a claimed in-service TBI, is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include as secondary to claimed in-service TBI, is denied.



REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an initial compensable rating for right foot plantar fasciitis is warranted.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Veteran last had a VA examination in May 2010 to evaluate his service-connected right foot plantar fasciitis.  In an August 2010 statement and during his June 2011 hearing, the Veteran testified that his service-connected foot disability had gotten worse since that time and that he would like a new examination.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination at an appropriate VA medical facility to determine the severity of his service-connected right foot plantar fasciitis.

Further, in a June 2006 private neuropsychological report, it was indicated that the Veteran participated in VA's vocational rehabilitation program.  Consequently, any VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board.

The claims file reflects that the Veteran has received VA medical treatment for his right foot plantar fasciitis from the VA Medical Center (VAMC) in Portland, Oregon; however, as the claims file only includes treatment records from that provider dated up to July 2010, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

It was further indicated during the June 2011 hearing that the Veteran had received recent foot treatment from a private physician identified as M. M., DPM, for his service-connected right foot disability.  Any additional records from that private treatment provider should also be obtained.  38 C.F.R. § 3.159(c) (2011). 

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his service-connected right foot plantar fasciitis.  Of particular interest are all private treatment records from M. M., DPM for the time period from October 2010 to the present.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

Regardless as to whether or not the Veteran responds, the AMC should obtain VA clinical records pertaining to the Veteran's service-connected right foot plantar fasciitis from the Portland VAMC for the period from July 2010 to the present.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AMC should also schedule the Veteran for a VA feet examination to determine the severity of his service-connected right foot plantar fasciitis.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner should discuss whether the Veteran's service-connected right foot plantar fasciitis results in moderate, moderately severe, or severe foot impairment.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations, specifically to include consideration of all of the evidence of record since the December 2010 SSOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


